Per curiam.
The crowded condition of the docket of this court makes it necessary for us to adhere to the rule heretofore declared that this court will not entertain applications for extraordinary remedies where the applications can be made to the circuit court in the first instance, unless the case is one of more than ordi*657nary magnitude and importance. (64 Mo. 170.) An examination of the petition filed in this case shows that the circuit court has the power to issue the writ of certiorari prayed for, and the case is not one of more than ordinary importance. Eor these reasons the writ is denied.
All concur.